 



EXHIBIT 10.32
Bryan P. Ramsey
Vice President
Human Resources
January 11, 2006
Mr. R. Leon Blackburn
351 Laverne Avenue
Mill Valley, CA 94941
Dear Leon:
We are very excited by the prospect of your joining our team and believe you
will make a significant contribution to the success of our business. On behalf
of GenCorp Inc., I am delighted to offer you the position of Vice President and
Controller. In this position, you will report directly to Yasmin Seyal, Chief
Financial Officer.
Our offer is contingent upon your written acceptance of the position under the
following terms of employment:

  •   Start Date. Your employment with the company will commence on Monday,
February 6, 2006.     •   Salary. Your monthly base salary will be $20,000 per
month ($240,000 per annum).     •   Hiring Bonus. You will receive a sign-on
bonus in the amount of $24,000. This payment will be paid to you minus
applicable taxes during your first 30 days of employment. This sign-on bonus is
conditioned upon: 1) your acceptance of the offered position; and 2) your
agreement not to voluntarily terminate your employment with GenCorp for a period
of one year. In the event that you voluntarily terminate your employment within
the one-year period, you hereby agree to reimburse GenCorp for this sign-on
bonus within 30 days of employment termination.     •   Pension. You will
automatically participate in the GenCorp Consolidated Pension Plan.
Participation in this plan does not require employee contributions and your
accrued benefit fully vests after five years of service.     •   Annual Bonus.
You will be eligible to participate in the Company’s annual incentive plan,
beginning with GenCorp’s fiscal year 2006. Your maximum incentive opportunity
will be 50% of your annual base salary. For fiscal year 2006, GenCorp guarantees
that one-half ($60,000) of your annual incentive will be paid to you. Annual
incentive payments are payable in the quarter following the end of the fiscal
year and in accordance with GenCorp’s regular pay practices and at the
discretion of the CEO. All bonus payments require you to be employed by GenCorp
on the date of payment.     •   Stock Appreciation Rights. You will be eligible
to participate in the Stock Appreciation Rights (SARs) or similar program
applicable to corporate executives under the GenCorp 1999 Equity and Performance
Incentive Plan. Grants typically are made on an annual basis, although the
frequency of grants is subject to the discretion of the CEO and the Board of
Directors. The number of SARs granted is based on competitive norms associated
with base salary, subject to management’s judgment of the individual’s
performance and potential.         You will be granted 5,000 SARs effective as
of the date your employment begins.

 

 



--------------------------------------------------------------------------------



 



  •   Restricted Stock. You will be eligible to participate in the long term
incentive program under the 1999 Equity and Performance Incentive Plan as
approved by the Board of Directors. In recent years, key executives received
grants of restricted stock, which vest if specified performance goals are
achieved. Such grants are normally made during GenCorp’s first fiscal quarter.  
      In addition, you will be granted 15,000 time-based restricted shares of
GenCorp Common Stock effective upon the Board of Directors meeting scheduled for
January 23, 2006. Provided that you remain in the continuous employ of the
Company, the restriction on these shares will lapse three years from date of the
grant.     •   Severance Agreement. Subject to approval of the Board of
Directors, you will be offered a Severance Agreement containing the standard
terms and conditions applicable to GenCorp Officers, which provides benefits in
the event of a “change in control”.     •   Benefit Restoration Plan. You will
also participate in the company benefit restoration plan. The purpose of this
plan is to restore 401(k) contributions and pension benefits that you would
otherwise lose because of certain Internal Revenue Code limitations on
participation in such plans.     •   Relocation. To assist you with your
relocation to the Sacramento area, we are offering you the benefits outlined in
the enclosed relocation summary. Following your written acceptance of our offer,
a GMAC Global Relocation Services representative will contact you to initiate
your move. All relocation activities must be completed within twelve (12) months
from your start date. You should be aware that all payments for any and all
costs associated with relocation shall be repaid to GenCorp should you resign
within twelve (12) months after hire.     •   401(k). You will be eligible to
participate in the GenCorp Retirement Savings Plan. The plan provides a 100%
matching contribution up to the first three percent of your contributions to the
plan and a 50% match on your next three percent of contributions. All company
matching contributions vest immediately and are invested in the GenCorp Stock
Fund.     •   Vacation. You will be eligible for four (4) weeks of paid
vacation. Vacation accrues by pay period.     •   Flexible Benefits. GenCorp
offers a flexible benefits program that provides a number of benefit levels and
options from which to choose. These options include, but are not limited to:

  •   Comprehensive health insurance     •   Dental insurance     •   Life
insurance     •   Accidental death and dismemberment insurance     •   Long-term
disability insurance

     Some of these coverages require employee contributions; some are voluntary.

  •   GenCorp offers a drug-free work environment. It is the policy of GenCorp
that all offers of employment are contingent upon successfully passing a
pre-employment alcohol and drug screen test. Additionally, you must satisfy all
job-related physical requirements.     •   This employment offer is contingent
upon reference checks and a background investigation as well as upon your
receiving appropriate security clearances.     •   Our offer is also contingent
upon your signing all of the following documents and returning them in the
enclosed envelope:

  •   One copy of this offer letter     •   Notice to Consumer and
Identification Information Disclosure & Criminal History Disclosure (Form 1 and
Form 2)     •   Badging & Plant Security Questionnaire (Please enclose this form
in the envelope addressed to Security, seal the envelope, and return it to us
along with all of the documents listed above.)         Please complete all of
these forms and return them with your signed offer letter in the enclosed
envelope.

2



--------------------------------------------------------------------------------



 



  •   Additionally, GenCorp is required by Federal law to verify all new
employees’ legal right to work in the United States. Our offer is contingent
upon your providing this proof. It is not necessary to provide proof now, but
you must provide proof of your legal right to work in the United States on your
first day of work. The documents described in the enclosed list are acceptable
for this purpose. If you will have any difficulty providing this documentation
on your start date, please notify us immediately.     •   The term of your
employment will be indefinite in duration and therefore, subject to termination
at will by notice from you or GenCorp. Nothing in this offer letter, including
the provisions of the sign-on bonus, should be construed as a modification of
this employment at-will policy.     •   Lastly, this letter incorporates all of
the elements of our employment offer, subject to the more definitive terms of
the GenCorp Human Resources policies and employee benefit plans. There are no
other terms or conditions of employment, and your acceptance of this offer
acknowledges that no one provided additional promises or incentives for you to
accept employment with GenCorp. Summary descriptions of the GenCorp employee
benefit plans are available upon request.

Yasmin, Terry and I are pleased to welcome you to the GenCorp team. If you have
any questions, please feel free to contact me at 916-355-2072. To indicate your
agreement with the above terms of your employment offer, please sign below and
return one copy of this letter to me in the enclosed return envelope.
Sincerely,
 
/s/ Bryan P. Ramsey
Bryan P. Ramsey
Vice President Human Resources
 
Accepted this 11th day of January, 2006.
 
Signature: /s/ R. Leon Blackburn

3